UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4091


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DUPRE DISHAWN JENKINS, a/k/a Dupree Dishawn Jenkins,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00145-WO-1)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig M. Cooley, COOLEY LAW OFFICE, Cary, North Carolina, for
Appellant.    Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dupre Dishawn Jenkins pled guilty, pursuant to a written

plea agreement, to two counts of interference with commerce by

robbery, in violation of 18 U.S.C. §§ 1951(a), 2 (2012).                           The

district court sentenced Jenkins to concurrent 108-month terms

of   imprisonment,       within     the        100-    to     125-month    advisory

Sentencing Guidelines range.              On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning whether Jenkins was denied effective assistance of

counsel.      Jenkins was advised of his right to file a pro se

supplemental    brief,    but     has    not    filed    one.     The     Government

declined to file a brief.

     Because    Jenkins    did     not    move    in    the    district    court    to

withdraw his guilty plea, we review the guilty plea hearing for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     “To establish plain error, [Jenkins] must show that

an error occurred, that the error was plain, and that the error

affected his substantial rights.”                 United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                    Even if Jenkins satisfies

these requirements, “correction of the error remains within our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”               Id. (internal quotation marks and

                                          2
citation    omitted).         Our     review      of       the    record       leads   us    to

conclude that the district court complied with Rule 11 of the

Federal Rules of Criminal Procedure in accepting Jenkins’ guilty

plea, which Jenkins entered knowingly and voluntarily.

     Next,     we   review         Jenkins’       sentence         for    procedural        and

substantive     reasonableness          under          a        deferential       abuse      of

discretion standard.           Gall v. United States, 552 U.S. 38, 51

(2007).     We must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) sentencing factors, or

failing to adequately explain the sentence.                        Id.     If we find the

sentence     procedurally           reasonable,            we     then     consider         its

substantive reasonableness.             Id. at 328.               We presume on appeal

that a sentence within the properly calculated Guidelines range

is substantively reasonable.             United States v. Dowell, 771 F.3d
162, 176 (4th Cir. 2014).              Such a presumption is rebutted only

when the defendant shows “that the sentence is unreasonable when

measured    against     the    §    3553(a)       factors.”          United       States     v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

     Upon     review,    we        discern       no    procedural         or    substantive

sentencing    error     by    the    district         court.        The    district    court

correctly calculated Jenkins’ advisory Guidelines range, heard

argument     from   counsel,         provided         Jenkins       an    opportunity        to

                                             3
allocute, and considered the § 3553(a) sentencing factors.                     We

have   reviewed     the      record    and   conclude   that    Jenkins’   within-

Guidelines       sentence      is     both   procedurally      and   substantively

reasonable.

       Turning     to   Jenkins’        ineffective     assistance    of   counsel

claims,    unless       an     attorney’s        ineffectiveness     conclusively

appears on the face of the record, such claims are not generally

addressed on direct appeal, United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008), but rather should be raised in a

motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to

permit sufficient development of the record.                    United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                      Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that these claims should be raised, if at

all, in a § 2255 motion.

       Accordingly, we affirm the judgment of the district court.

In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal.                        This

court requires that counsel inform Jenkins, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Jenkins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from



                                             4
representation.     Counsel’s motion must state that a copy thereof

was served on Jenkins.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5